Opinion issued December 21, 2006






 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00337-CR
____________

ARTHUR RAY LEVERTON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 04CR1380



MEMORANDUM  OPINION
    	On December 11, 2006, appellant filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion to withdraw the
appeal is granted and the appeal is dismissed. 
	Any other pending motions are dismissed as moot.
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley. 
Do not publish.  Tex. R. App. P. 47.2(b).